



CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


This CONSENT AND THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Agreement") dated as of December 30, 2016, by and between Enphase Energy, Inc.,
a Delaware corporation ("Borrower"), the lenders party hereto, and Wells Fargo
Bank, National Association, as administrative agent for the Lenders ("Agent").
R E C I T A L S:
WHEREAS, Agent, Lenders and Borrower have entered into certain financing
arrangements pursuant to that certain Amended and Restated Credit Agreement,
dated as of December 18, 2015 (as amended hereby, and as the same may have
heretofore been or may hereafter be further amended, supplemented, extended,
renewed, restated, replaced or otherwise modified, the "Loan Agreement"), by and
among the Lenders from time to time party thereto (the "Lenders"), Agent, and
Borrower;
WHEREAS, as of the date hereof, Borrower seeks to grant Flextronics and Obsidian
Agency Services, Inc. ("Term Loan Agent") security interests in certain of its
assets;
WHEREAS, such security grants would, but for this Agreement, violate Section 6.2
of the Loan Agreement and lead to an Event of Default under the Loan Agreement;
WHEREAS, Borrower has requested that, subject to the terms and conditions of
this Agreement, Agent and Lenders consent to the granting of such security
interests; and
WHEREAS, Agent and Lenders are willing to agree to provide such consent solely
on the terms and conditions specified herein.
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:
Section 1.DEFINITIONS
1.1.    Interpretation. All capitalized terms used herein (including the
recitals hereto) will have the respective meanings ascribed thereto in the Loan
Agreement unless otherwise defined herein. The foregoing recitals, together with
all exhibits attached hereto, are incorporated by this reference and made a part
of this Agreement. Unless otherwise provided herein, all section and exhibit
references herein are to the corresponding sections and exhibits of this
Agreement.
Section 2.    ACKNOWLEDGMENTS
2.1.    Acknowledgment of Obligations. Borrower hereby acknowledges, confirms
and agrees that as of the close of business on December 23, 2016, (a) Borrower
is indebted to Lenders in respect of the Revolving Loans in the principal amount
of $11,600,000, (b) Borrower is indebted to Lenders in respect of Letters of
Credit in the principal amount of $73,896.22, and (c) Borrower







--------------------------------------------------------------------------------





is indebted to Lenders in respect of Bank Products in the principal amount of
$0. Borrower hereby acknowledges, confirms and agrees that all such Obligations,
together with interest accrued and accruing thereon, and all fees, costs,
expenses and other charges now or hereafter payable by Borrower to Lenders, are
unconditionally owing by Borrower to Lenders, without offset, defense or
counterclaim of any kind, nature or description whatsoever.
2.2.    Acknowledgment of Security Interests. Borrower hereby acknowledges,
confirms and agrees that Agent has, and will continue to have, valid,
enforceable and perfected first-priority continuing liens upon and security
interests in the Collateral heretofore granted to Agent, for the benefit of
Agent and Lenders, pursuant to the Loan Agreement and the other Loan Documents
or otherwise granted to or held by Agent, for the benefit of Agent and Lenders.
2.3.    Binding Effect of Documents. Borrower hereby acknowledges, confirms and
agrees that: (a) this Agreement constitutes a Loan Document, (b) each of the
Loan Agreement and the other Loan Documents to which it is a party has been duly
executed and delivered to Agent by Borrower, and each is and will remain in full
force and effect as of the date hereof except as modified pursuant hereto,
(c) the agreements and obligations of Borrower contained in such documents and
in this Agreement constitute the legal, valid and binding Obligations of
Borrower, enforceable against it in accordance with their respective terms, and
Borrower has no valid defense to the enforcement of such Obligations, (d) Agent
and Lenders are and will be entitled to the rights, remedies and benefits
provided for under the Loan Agreement and the other Loan Documents and
applicable law and (e) Borrower shall comply with all limitations, restrictions
or prohibitions that would otherwise be effective or applicable under the Loan
Agreement or any of the other Loan Documents during the continuance of any Event
of Default.
Section 3.    CONSENT TO CERTAIN LIENS
3.1.    Acknowledgment of Potential Default. Borrower hereby acknowledges and
agrees that the Liens it will provide to Flextronics (or its Affiliates) and
Term Loan Agent would result in an Event of Default absent the amendments to the
Loan Agreement contained in this Agreement. Borrower represents and warrants
that as of the date hereof, no other Events of Default exist.
3.2.    Consent.
(a)    In reliance upon the representations, warranties and covenants of
Borrower contained in this Agreement, and subject to the terms and conditions of
this Agreement and any documents or instruments executed in connection herewith,
Agent and Lenders consent to the Liens granted to (ii) Flextronics and its
Affiliates pursuant to the Security Agreement in the form attached hereto as
Exhibit A (the "Flextronics Security Agreement") and (ii) Term Loan Agent
pursuant to the First Amendment to Loan and Security Agreement in the form
attached hereto as Exhibit B (the "Term Loan IP Amendment").
(b)    In reliance upon the representations, warranties and covenants of
Borrower contained in this Agreement, and subject to the terms and conditions of
this Agreement and any documents or instruments executed in connection herewith,
Agent and Lenders (i) consent to




-2-

--------------------------------------------------------------------------------





Borrower entering into the Flextronics Security Agreement and (ii) consent to
Borrower entering into the Term Loan IP Amendment.
3.3.    Reservation of Rights.
(a)    Agent and Lenders have not waived, are not by this Agreement waiving, and
have no intention of waiving, any Events of Default, including any Event of
Default which may occur after the date hereof, and Agent and Lenders have not
agreed to forbear or waive with respect to any of their rights or remedies
concerning any Events of Default occurring at any time.
(b)    Agent and Lenders reserve the right, in their discretion, to exercise any
or all of their rights and remedies under the Loan Agreement and the other Loan
Documents as a result of any Events of Default occurring at any time. No delay
on the part of Agent or Lenders in exercising any such rights or remedies, may
or will be construed as a waiver of any such rights or remedies.
3.4.    Additional Events of Default. The parties hereto acknowledge, confirm
and agree that any misrepresentation by Borrower, or any failure of Borrower to
comply with the covenants, conditions and agreements contained in this
Agreement, the Loan Agreement or any other Loan Document or in any other
agreement, document, or instrument at any time executed or delivered by Borrower
with, to or in favor of Agent or any Lenders will constitute an immediate Event
of Default under this Agreement, the Loan Agreement, and the other Loan
Documents. In the event that any Person, other than Agent or Lenders, at any
time exercises for any reason (including, without limitation, by reason of any
present or future Event of Default, or otherwise) any of its rights or remedies
against Borrower or any obligor providing credit support for Borrower's
obligations to such other Person, or against Borrower's or such obligor's
properties or assets, such event will constitute an immediate Event of Default
hereunder and an Event of Default under the Loan Agreement and the other Loan
Documents (without any notice or grace or cure period).
Section 4.    AMENDMENTS.
4.1.    Schedule 1.1 of the Loan Agreement is amended by adding the following
definitions in the proper alphabetical order:
"Flextronics Security Agreement" means that certain Security Agreement, dated as
of December 23, 2016, by and among Flextronics America, LLC as agent, and
Borrower.


"Term Loan IP Amendment" means that certain First Amendment to Loan and Security
Agreement, dated as of December 23, 2016, by and among Obsidian Agency Services,
Inc., as agent, the lenders from time to time party thereto, and Borrower.


4.2.    Schedule 1.1 of the Loan Agreement is hereby amended by amending the
definition of "Permitted Lien" by deleting the word "and" at the end of
subsection (s), inserting the word "and" at the end of subsection (t) and adding
a new subsection (u) as follows:




-3-

--------------------------------------------------------------------------------





(u) Liens created by the Flextronics Security Agreement and the Term Loan IP
Amendment, as both are in effect on December 23, 2016.


4.3.    Section 3 of the Guaranty and Security Agreement is hereby amended and
restated in its entirety as follows:
3. Grant of Security. Each Grantor hereby unconditionally grants, assigns, and
pledges to Agent, for the benefit of each member of the Lender Group and each of
the Bank Product Providers, to secure the Secured Obligations, a continuing
security interest (hereinafter referred to as the "Security Interest") in all of
such Grantor's right, title, and interest in all present and after acquired
personal property including the following, whether now owned or hereafter
acquired or arising and wherever located (the "Collateral"):


(a)
all of such Grantor's Accounts;

(b)
all of such Grantor's Books;

(c)
all of such Grantor's Chattel Paper;

(d)
all of such Grantor's Commercial Tort Claims;

(e)
all of such Grantor's Deposit Accounts;

(f)
all of such Grantor's Equipment;

(g)
all of such Grantor's Farm Products;

(h)
all of such Grantor's Fixtures;

(i)
all of such Grantor's General Intangibles;

(j)
all of such Grantor's Inventory;

(k)
all of such Grantor's Investment Property;

(l)
all of such Grantor's Intellectual Property and Intellectual Property Licenses;

(m)
all of such Grantor's Negotiable Collateral;

(n)
all of such Grantor's Pledged Interests (including all of such Grantor's Pledged
Operating Agreements and Pledged Partnership Agreements);

(o)
all of such Grantor's Securities Accounts;

(p)
all of such Grantor's Supporting Obligations;

(q)
all of such Grantor's money, Cash Equivalents, or other assets of such Grantor
that now or hereafter come into the possession, custody, or





-4-

--------------------------------------------------------------------------------





control of Agent (or its agent or designee) or any other member of the Lender
Group;
(r)
all of the proceeds (as such term is defined in the Code) and products, whether
tangible or intangible, of any of the foregoing, including proceeds of insurance
or Commercial Tort Claims covering or relating to any or all of the foregoing,
and any and all Accounts, Books, Chattel Paper, Deposit Accounts, Equipment,
Fixtures, General Intangibles, Inventory, Investment Property, Intellectual
Property, Negotiable Collateral, Pledged Interests, Securities Accounts,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the "Proceeds"). Without limiting the generality of the foregoing,
the term "Proceeds" includes whatever is receivable or received when Investment
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Grantor or Agent from time to time with
respect to any of the Investment Property.



Notwithstanding anything contained in this Agreement to the contrary, the term
"Collateral" shall not include: (i) voting Equity Interests of any Foreign
Subsidiary or Excluded Domestic Subsidiary, solely to the extent that such
Equity Interests represent more than 65% of the outstanding voting Equity
Interests of such Foreign Subsidiary or Excluded Domestic Subsidiary; (ii) any
rights or interest in any contract, lease, permit, license, or license agreement
covering real or personal property of any Grantor if under the terms of such
contract, lease, permit, license, or license agreement, or applicable law with
respect thereto, the grant of a security interest or lien therein is prohibited
as a matter of law or under the terms of such contract, lease, permit, license,
or license agreement and such prohibition or restriction has not been waived or
the consent of the other party to such contract, lease, permit, license, or
license agreement has not been obtained (provided, that, (A) the foregoing
exclusions of this clause (ii) shall in no way be construed (1) to apply to the
extent that any described prohibition or restriction is ineffective under
Section 9-406, 9-407, 9-408, or 9-409 of the Code or other applicable law, or
(2) to apply to the extent that any consent or waiver has been obtained that
would permit Agent's security interest or lien to attach notwithstanding the
prohibition or restriction on the pledge of such contract, lease, permit,
license, or license agreement and (B) the foregoing exclusions of clauses (i)
and (ii) shall in no way be construed to limit, impair, or otherwise affect any
of Agent's, any other member of the Lender Group's or any Bank Product
Provider's continuing security interests in and liens upon any rights or
interests of any Grantor in or to (1) monies due or to become due under or in
connection with any described contract, lease, permit, license, license




-5-

--------------------------------------------------------------------------------





agreement, or Equity Interests (including any Accounts or Equity Interests), or
(2) any proceeds from the sale, license, lease, or other dispositions of any
such contract, lease, permit, license, license agreement, or Equity Interests);
(iii) any United States intent-to-use trademark applications to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law, provided that upon submission and
acceptance by the PTO of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall be considered Collateral; (iv) motor vehicles owned or leased
by any Grantor; (v) any Deposit Accounts maintained with a financial
institution, other than the Agent, exclusively established to cash collateralize
letters of credit not issued under the Credit Agreement and Hedge Obligations,
in each case, permitted by the Credit Agreement; (vi) any lease, license or
agreement or property subject to a purchase money security interest or similar
arrangement permitted by the Credit Agreement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money obligation or create a right of termination in favor
of any other party thereto (after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law), other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code or other applicable
law notwithstanding such prohibition; or (vii) any Equity Interest or asset with
respect to which Agent determines in its reasonable discretion by written notice
to Grantor that the cost of obtaining a security interest is excessive in
relation to the value of the security to be afforded thereby.


4.4.    Section 6(k) of the Guaranty and Security Agreement is hereby amended by
adding the following sentence to the end of that section:
No Intellectual Property License of any Grantor that is necessary in or material
to the conduct of such Grantor's business requires any consent of any other
Person that has not been obtained in order for such Grantor to grant the
security interest granted hereunder in such Grantor's right, title or interest
in or to such Intellectual Property License.


4.5.    Section 7(g) of the Guaranty and Security Agreement is hereby amended by
deleting the word "and" and the end of subsection (iii) adding the following
subsections following subsection (iv):
(v)    Upon the request of Agent, in order to facilitate filings with the United
States Patent and Trademark Office and the United States Copyright Office, each
Grantor shall execute and deliver to Agent one or more Copyright Security
Agreements, Trademark Security Agreements, or Patent Security Agreements to
further evidence Agent's Lien on such Grantor's Patents, Trademarks, or
Copyrights, and the General Intangibles of such Grantor relating thereto or
represented thereby;


(vi)     Grantors acknowledge and agree that the Agent and Lenders shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this Section
7(g)(vi), Grantors




-6-

--------------------------------------------------------------------------------





acknowledge and agree that no Lender nor Agent shall be under any obligation to
take any steps necessary to preserve rights in the Collateral consisting of
Intellectual Property or Intellectual Property Licenses against any other
Person, but that Agent or Lenders may do so at their option from and after the
occurrence and during the continuance of an Event of Default, and all expenses
incurred in connection therewith (including reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of Borrower and
shall be chargeable as a Revolving Loan;


(vii)    Anything to the contrary in this Agreement notwithstanding, in no event
shall any Grantor, either itself or through any agent, employee, licensee, or
designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without giving Agent written notice thereof at least five (5) Business
Days prior to such filing and complying with Section 7(g)(v). Upon receipt from
the United States Copyright Office of notice of registration of any Copyright,
each Grantor shall promptly (but in no event later than five (5) Business Days
following such receipt) notify (but without duplication of any notice required
by Section 7(g)(iii)) Agent of such registration by delivering, or causing to be
delivered, to Agent, documentation sufficient for Agent to perfect Agent's Liens
on such Copyright. If any Grantor acquires from any Person any Copyright
registered with the United States Copyright Office or an application to register
any Copyright with the United States Copyright Office, such Grantor shall
promptly (but in no event later than five (5) Business Days following such
acquisition) notify Agent of such acquisition and deliver, or cause to be
delivered, to Agent, documentation sufficient for Agent to perfect Agent's Liens
on such Copyright. In the case of such Copyright registrations or applications
therefor which were acquired by any Grantor, each such Grantor shall promptly
(but in no event later than five (5) Business Days following such acquisition)
file the necessary documents with the appropriate Governmental Authority
identifying the applicable Grantor as the owner (or as a co-owner thereof, if
such is the case) of such Copyrights; and


(viii)    No Grantor shall enter into any Intellectual Property License material
to the conduct of the business to receive any license or rights in any
Intellectual Property of any other Person unless such Grantor has used
commercially reasonable efforts to permit the assignment of or grant of a
security interest in such Intellectual Property License (and all rights of
Grantor thereunder) to Agent (and any transferees of Agent).
 
4.6.    Section 11 of the Guaranty and Security Agreement is hereby amended by
deleting the word "and" and the end of subsection (e) and adding the following
subsections after subsection (f):
(a)    to use any Intellectual Property or Intellectual Property Licenses of
such Grantor, including but not limited to any labels, Patents, Trademarks,
trade names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and




-7-

--------------------------------------------------------------------------------





to collect any amounts due under Accounts, contracts or Negotiable Collateral of
such Grantor; and
(b)    Agent, on behalf of the Lenders or the Bank Product Providers, shall have
the right, but shall not be obligated, to bring suit in its own name to enforce
the Intellectual Property and Intellectual Property Licenses and, if Agent shall
commence any such suit, the appropriate Grantor shall, at the request of Agent,
do any and all lawful acts and execute any and all proper documents reasonably
required by Agent in aid of such enforcement.
Section 5.    REPRESENTATIONS AND WARRANTIES
Borrower hereby represents, warrants and covenants as follows:
5.1.    Representations in the Loan Agreement and the Other Loan Documents. Each
of the representations and warranties made by or on behalf of Borrower to Agent
or any Lender in the Loan Agreement or any of the other Loan Documents was true
and correct when made, and is, except for the Existing Defaults, true and
correct on and as of the date of this Agreement with the same full force and
effect as if each of such representations and warranties had been made by
Borrower on the date hereof and in this Agreement. All of the information
contained in the schedules attached to the Loan Agreement and Guaranty and
Security Agreement remains true and correct, except to the extent that (a)
Borrower has previously disclosed updates to such schedules in accordance with
the Credit Agreement or (b) such schedules are amended and restated and attached
hereto as Exhibit C.
5.2.    Binding Effect of Documents. This Agreement has been duly authorized,
executed and delivered to Agent and Lenders by Borrower, is enforceable in
accordance with its terms and is in full force and effect.
5.3.    No Conflict. The execution, delivery and performance of this Agreement
by Borrower will not violate any requirement of law or contractual obligation of
Borrower and will not result in, or require, the creation or imposition of any
Lien on any of its properties or revenues, except for as specifically
contemplated herein.
Section 6.    CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS
AGREEMENT
The effectiveness of the terms and provisions of this Agreement will be
effective immediately upon the satisfaction of the following conditions
precedent:
(a)    Agent's receipt of this Agreement, duly authorized, executed and
delivered by Borrower;
(b)    Agent's receipt of all fees and other amounts payable on or prior to the
closing date of this Agreement, including all attorneys', consultants' and other
professionals' fees and expenses incurred by Lender;




-8-

--------------------------------------------------------------------------------





(c)    Agent's receipt from Borrower of evidence of the corporate authority of
Borrower to execute, deliver and perform its obligations under this Agreement
and, if applicable, all other agreements and documents executed in connection
therewith;
(d)    Agent's receipt of duly authorized, executed and delivered intellectual
security agreements in the forms attached hereto as Exhibit D;
(e)    Agent's receipt of the Flextronics Security Agreement, in form and
substance acceptable to Agent, duly authorized, executed and delivered by
Borrower;
(f)     Agent's receipt of the Term Loan IP Amendment, in form and substance
acceptable to Agent, duly authorized, executed and delivered by Borrower;
(g)    Agent's receipt of an intercreditor agreement, in the form attached
hereto as Exhibit E, between Flextronics, Term Loan Agent, and Agent and
acknowledged by Borrower and the Guarantors, duly authorized, executed and
delivered by all parties thereto; and
(h)    no Default or Event of Default has occurred.


Section 7.    MISCELLANEOUS
7.1.    Continuing Effect of Loan Agreement. Except as modified pursuant hereto,
no other changes or modifications to the Loan Agreement or any other Loan
Document are intended or implied by this Agreement and in all other respects the
Loan Agreement and the other Loan Documents hereby are ratified and reaffirmed
by all parties hereto as of the date hereof. To the extent of any conflict
between the terms of this Agreement, the Loan Agreement and the other Loan
Documents, the terms of this Agreement will govern and control. The Loan
Agreement and this Agreement will be read and construed as one agreement.
7.2.    Costs and Expenses. In addition to, and without in any way limiting, the
obligations of Borrower set forth in Section 2.5 of the Loan Agreement, Borrower
absolutely and unconditionally agrees to pay to Agent on demand by Agent at any
time, whether or not all or any of the transactions contemplated by this
Agreement are consummated:  all fees, costs and expenses incurred by Agent and
any of its directors, officers, employees or agents (including, without
limitation, fees, costs and expenses incurred by any counsel to Agent,
regardless of whether Agent or any such other Person is a prevailing party, in
connection with (a) the preparation, negotiation, execution, delivery or
enforcement of this Agreement, the Loan Agreement, the Guaranty and Security
Agreement and any amendment thereto, any intercreditor agreement with the Term
Lenders, Term Agent, and Flextronics, the other Loan Documents and any
agreements, documents or instruments contemplated hereby and thereby, and
(b) any investigation, litigation or proceeding related to this Agreement, the
Loan Agreement, the Guaranty and Security Agreement and any amendment thereto,
any intercreditor agreement with the Term Lenders, Term Agent, and Flextronics,
or any other Loan Document or any act, omission, event or circumstance in any
manner related to any of the foregoing.




-9-

--------------------------------------------------------------------------------





7.3.    Further Assurances. At Borrower's expense, the parties hereto will
execute and deliver such additional documents and take such further action as
may be necessary or desirable to effectuate the provisions and purposes of this
Agreement.
7.4.    Successors and Assigns; No Third-Party Beneficiaries. This Agreement
will be binding upon and inure to the benefit of each of the parties hereto and
their respective successors and assigns. No Person other than the parties
hereto, and in the case of Sections 7.6 and 7.7 hereof, the Releasees, shall
have any rights hereunder or be entitled to rely on this Agreement and all
third-party beneficiary rights (other than the rights of the Releasees under
Sections 7.6 and 7.7 are hereby expressly disclaimed.
7.5.    Survival of Representations, Warranties and Covenants. All
representations, warranties, covenants and releases of Borrower made in this
Agreement or any other document furnished in connection with this Agreement will
survive the execution and delivery of this Agreement and the Forbearance Period,
and no investigation by Agent or any Lender, or any closing, will affect the
representations and warranties or the right of Agent and Lenders to rely upon
them.
7.6.    Release.
(a)    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower, on behalf of itself and its successors
and assigns, and its present and former members, managers, shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents, legal representatives and other representatives
(Borrower and all such other Persons being hereinafter referred to collectively
as the "Releasing Parties" and individually as a "Releasing Party"), hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent, each Lender, and each of their respective successors and
assigns, and their respective present and former shareholders, members,
managers, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives (Agent, Lenders and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from any and all demands, actions, causes of action, suits, damages and
any and all other claims, counterclaims, defenses, rights of set‑off, demands
and liabilities whatsoever (individually, a "Claim" and collectively, "Claims")
of every kind and nature, known or unknown, suspected or unsuspected, at law or
in equity, which any Releasing Party or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the date of this Agreement, including, without limitation, for or on
account of, or in relation to, or in any way in connection with this Agreement,
the Loan Agreement, any of the other Loan Documents or any of the transactions
hereunder or thereunder. Releasing Parties hereby represent to the Releasees
that they have not assigned or transferred any interest in any Claims against
any Releasee prior to the date hereof.
(b)    Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense to any Claim and may be used
as a basis for




-10-

--------------------------------------------------------------------------------





an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.
(c)    Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
will affect in any manner the final, absolute and unconditional nature of the
release set forth above.
(d)    As to each and every claim released hereunder, Borrower hereby represents
that it has received the advice of legal counsel with regard to the releases
contained herein, and having been so advised, specifically waives the benefit of
the provisions of Section 1542 of the Civil Code of California which provides as
follows:
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."


As to each and every claim released hereunder, Borrower also waives the benefit
of each other similar provision of applicable federal or state law (including
without limitation the laws of the state of California), if any, pertaining to
general releases after having been advised by its legal counsel with respect
thereto.


7.7.    Covenant Not to Sue. Each Releasing Party hereby absolutely,
unconditionally and irrevocably covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by any Releasing Party pursuant to Section 7.6 above. If any
Releasing Party violates the foregoing covenant, Borrower, for itself and its
successors and assigns, and its present and former members, managers,
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys' fees and
costs incurred by any Releasee as a result of such violation.
7.8.    Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable will not impair or
invalidate the remainder of this Agreement.
7.9.    Reviewed by Attorneys. Borrower represents and warrants to Agent and
Lenders that it (a) understands fully the terms of this Agreement and the
consequences of the execution and delivery of this Agreement, (b) has been
afforded an opportunity to discuss this Agreement with, and have this Agreement
reviewed by, such attorneys and other persons as Borrower may wish, and (c) has
entered into this Agreement and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress
or other coercion of any kind by any Person. The parties hereto acknowledge and
agree that neither this Agreement nor the other documents executed pursuant
hereto will be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed




-11-

--------------------------------------------------------------------------------





substantially to the negotiation and preparation of this Agreement and the other
documents executed pursuant hereto or in connection herewith.
7.10.    Disgorgement. If Agent or any Lender is, for any reason, compelled by a
court or other tribunal of competent jurisdiction to surrender or disgorge any
payment, interest or other consideration described hereunder to any person
because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest or other consideration will be revived and continue as if such payment,
interest or other consideration had not been received by Agent or such Lender,
and Borrower will be liable to, and will indemnify, defend and hold Agent or
such Lender harmless for, the amount of such payment or interest surrendered or
disgorged. The provisions of this Section will survive repayment of the
Obligations or any termination of the Loan Agreement or any other Loan Document.
7.11.    Reserved.
7.12.    Relationship. Borrower agrees that the relationship between Agent and
Borrower and between each Lender and Borrower is that of creditor and debtor and
not that of partners or joint venturers. This Agreement does not constitute a
partnership agreement, or any other association between Agent and Borrower or
between any Lender and Borrower. Borrower acknowledges that Agent and each
Lender has acted at all times only as a creditor to Borrower within the normal
and usual scope of the activities normally undertaken by a creditor and in no
event has Agent or any Lender attempted to exercise any control over Borrower or
its business or affairs. Borrower further acknowledges that Agent and each
Lender has not taken or failed to take any action under or in connection with
its respective rights under the Loan Agreement or any of the other Loan
Documents that in any way, or to any extent, has interfered with or adversely
affected Borrower's ownership of Collateral.
7.13.    No Effect on Rights Under Subordination Agreements. Agent's agreement
pursuant to Section 3.2 of this Agreement shall not extend to any of Agent's
rights or remedies under any subordination agreement (including the
Intercreditor Agreement) in favor of Agent governing the Term Loan Facility
which may arise as a result of the Existing Defaults, it being understood that
the Existing Defaults shall at all times constitute Events of Default (or waived
Events of Default) for purposes of any applicable subordination agreement
(including the Intercreditor Agreement) in favor of Agent, and Agent shall at
all times be permitted to enforce all rights and remedies in respect thereof
(including, without limitation, blocking payments to any holders of Subordinated
Indebtedness in accordance with any applicable subordination agreement).
7.14.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION.
(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT




-12-

--------------------------------------------------------------------------------





TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND
ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 7.14(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
"CLAIM"). BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
(d)    BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING




-13-

--------------------------------------------------------------------------------





RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING
LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.
(f)    IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:
(i)    WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.
(ii)    THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.




-14-

--------------------------------------------------------------------------------





(iii)    UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.
(iv)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.
(v)    THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.
(vi)    THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS
AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE
WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED
TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE'S




-15-

--------------------------------------------------------------------------------





DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME MANNER AS IF
THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER FROM ANY
APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE FULLY APPEALABLE AS
IF IT HAS BEEN ENTERED BY THE COURT.
(vii)    THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE,
EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES
THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE BETWEEN THEM THAT
ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
7.15.    Counterparts. This Agreement may be executed and delivered via
facsimile or email (in .pdf format) transmission with the same force and effect
as if an original were executed, and may be executed in any number of
counterparts, but all of such counterparts will together constitute but one and
the same agreement. The Borrower hereby agrees that, notwithstanding the
previous sentence, it will provide Agent with original signatures pages within
five (5) Business Days of the date hereof.


[Signature pages follow]




-16-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.


ENPHASE ENERGY, INC., a Delaware corporation 

 
By /s/ PAUL B. NAHI
Name Paul B. Nahi
Title  President and CEO









-17-

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and a Lender 

 
By /s/ SCOTT E. BOWERMAN
Name Scott E. Bowerman
Title VP







-18-

--------------------------------------------------------------------------------






EXHIBIT A
to
CONSENT AND THIRD AMENDMENT
Flextronics Security Agreement











--------------------------------------------------------------------------------





EXHIBIT B
to
CONSENT AND THIRD AMENDMENT
Term Loan IP Amendment







--------------------------------------------------------------------------------





EXHIBIT C
to
CONSENT AND THIRD AMENDMENT
Amendments to Disclosure Schedules


None.







--------------------------------------------------------------------------------





EXHIBIT D
to
CONSENT AND THIRD AMENDMENT
IP Security Agreements







--------------------------------------------------------------------------------





EXHIBIT E
to
CONSENT AND THIRD AMENDMENT
Intercreditor Agreement













